Citation Nr: 1212577	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-29 487 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than an adjustment disorder with depression.  

2.  Entitlement to service connection for an acquired right eye disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for an acquired left eye disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral shoulder disorder, inclusive of osteoarthritis, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a bilateral finger disorder, to include osteoarthritis, including as due to an undiagnosed illness.  

6.  Entitlement to service connection for a bilateral hip disorder, to include osteoarthritis, including as due to an undiagnosed illness.  

7.  Entitlement to service connection for rheumatoid arthritis, to include as due to undiagnosed illness.  

8.  Entitlement to an effective date prior to October 31, 2003, for a grant of service connection for degenerative joint disease of the medial compartment of the right knee.  

9.  Entitlement to an effective date prior to October 31, 2003, for a grant of service connection for degenerative joint disease of the medial compartment of the left knee.

10.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the medial compartment of the right knee from February 1, 2004, to April 25, 2004.  

11.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the medial compartment of the right knee and residuals of a total knee arthroplasty on and after June 1, 2005.  

12.  Entitlement to an extension of a temporary total rating (TTR) for degenerative joint disease of the medial compartment of the right knee under 38 C.F.R. § 4.30 beyond January 31, 2004, based on the need for convalescence following a December 2003 surgical procedure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board by its January 2008 decision granted entitlement to a higher rating for the Veteran's service-connected mixed tension and vascular headaches and denied ratings in excess of 20 percent for a right knee disorder prior to December 17, 2003, and for a left knee disorder prior to February 22, 2007, as well as a compensable rating for postoperative residuals of excision of a right eye conjunctival cyst.  The issues identified on the title pages of this document were at that time remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken, and following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder, inclusive of PTSD, but exclusive of the already service-connected adjustment disorder with depression.

The issues as to entitlement to service connection for a psychiatric disorder, as well as bilateral eye, shoulder, finger, and hip disorders, earlier effective dates for grants of service connection for right and left knee disorders, and for higher ratings for right knee disablement are addressed in the REMAND portion of the decision below and are REMANDED to the RO through the AMC.  

Notice is taken that the Veteran in response to certain inquiries made of her by the RO on remand indicated in her written statement of September 2008 that she was not seeking entitlement to a total disability rating for compensation based on individual unemployability.  In a separate prior statement, received by VA in August 2008, the Veteran also set forth allegations as to her entitlement to an increased rating for headaches, but inasmuch as that issue is not within the Board's jurisdiction for review at this time, it is referred to the RO for appropriate development and initial adjudication.  


FINDINGS OF FACT

1.  Indicia of rheumatoid arthritis are not shown in service and there is no showing of current disability involving rheumatoid arthritis; complaints attributable thereto are not the result of undiagnosed illness originating during or as a result of service in the Gulf War.  

2.  There is a showing of severe postoperative residuals during February 2004 from right knee disablement following December 2003 surgery, warranting a one-month extension through February 29, 2004, but not beyond, of a previously assigned TTR.  


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis, to include as due to undiagnosed illness, was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011). 

2.  The criteria for a one-month TTR extension through February 29, 2004, but not beyond, for right knee disablement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.30 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist & Stegall Compliance

This matter was previously remanded by the Board in January 2008 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request as to the matters herein addressed on their merits now appear to have been completed as directed, and it is of note that neither the Veteran, nor her representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claims at issue, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of various items of correspondence, dated in 2003, 2004, 2005, 2006, and 2008, which were mailed to the Veteran by the RO or AMC.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the Veteran prior to the initial adjudications of the claims at issue, although full VCAA notice, including that pertaining to the assignment of ratings and effective dates, was provided subsequent to entry of those actions.  However, notice is taken that following the issuance of the most recent VCAA notice letter in April 2008, a supplemental statement of the case was furnished to the Veteran in April 2010, effectively curing any timing deficiency.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.  To that extent, VA is found to have complied fully with its notification obligations.  

The RO and AMC have also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been afforded VA medical examinations in order to ascertain the nature and etiology of her claimed rheumatoid arthritis and as to the severity of her right knee disorder, but no specific examination specifically regarding the TTR extension sought.  The focus of those examinations was the nature and etiology or the severity of the disorder evaluated at that time, and the reports from those examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  Those examinations are adequate because they fully describe the extent of the disability in question in terms of the VA's legal criteria.  Given the presence of outpatient treatment records and other salient evidence, inclusive of time sheets from the Veteran's employer indicating her use of sick leave following right knee surgery in December 2003, no VA examination specifically for the requested TTR extension during the months subsequent to January 2004 is needed or advisable.  Accordingly, further development action relative to the disorders at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Governing Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended solely for purposes of extending the presumptive period, see 71 Fed. Reg. 75669 (2006), VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann  v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

The record shows that the appellant is a Veteran of the Persian Gulf War, having served in the Southwest Asia Theatre of Operations from February to April 1991, and, therefore, the initial threshold criterion is met for service connection for the entity claimed under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Corroboration of the veteran's engagement with the enemy is not provided by service department records, although the Veteran alleges that she was exposed to incoming rockets or missiles from the enemy where she was on duty in Southwest Asia.  Whether the appellant engaged in combat with the enemy is not determinative of the outcome of the appellate issues herein addressed, as it is noted that 38 U.S.C.A. § 1154(b) (West 2002) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of one or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30. 

Rheumatoid Arthritis

The Veteran alleges entitlement to service connection for rheumatoid arthritis, but service medical records do not identify its presence.  

When undergoing private medical evaluation in July 1996, a fluorescent antinuclear antibody test indicated that a cystoplasmic antibody was present.  

In her written statement of October 1993, the Veteran reported having been diagnosed with rheumatoid arthritis by a VA physician in 1996.  

On a VA medical examination in June 2004, it was found by the VA examiner that a very careful and deliberate review of the evidence of record, including service treatment records, failed to identify any past mention of rheumatoid arthritis, other than as claimed by the Veteran.  There was found on X-ray to be evidence of mild hand periarticular bone demineralization, which as noted by the VA examiner could be seen with rheumatoid arthritis; however, no other radiographic findings of rheumatoid arthritis were found.  The anti-nuclear antibody (ANA) screen was positive; the ANA titer was greater or equal to 1,640.  The sedimentation rate was elevated at 26.  The rheumatoid factor was 21, within the established normal limits of 0 to 40 units.  No diagnosis of rheumatoid arthritis was recorded and the VA examiner otherwise concluded that a diagnosis thereof was not substantiated and not attributable to her service during the Gulf War.  The X-ray findings and conclusions set forth above were again voiced on a VA medical examination conducted in June 2005.  

In her February 2005 notice of disagreement, the Veteran indicated her agreement with the RO's conclusion that she did not have rheumatoid arthritis, and voiced her disagreement with the RO's refusal to grant service connection for osteoarthritis.  She further stated that a VA medical professional had advised her in 1996 that she had rheumatoid arthritis, but acknowledged that another VA physician informed her in 1998 that she did not have rheumatoid arthritis.  

In her hearing testimony offered in July 2006, the Veteran testified that laboratory testing had shown evidence of rheumatoid arthritis, including X-rays showing osteophytes of the fingers, which she indicated were indicia of rheumatoid arthritis.  She also referenced other possible causes, such as scleroderma, with respect to the abnormal laboratory test results and notation is made that medical articles are submitted as to scleroderma and other disease processes.  

Analysis of the evidence presented fails to document current disability or an undiagnosed illness involving rheumatoid arthritis that is attributable to the Veteran's Gulf War service.  Although the Veteran indicates that one or more medical professionals have previously told her that she had rheumatoid arthritis, that claim is unsubstantiated and otherwise contrary to the evidence of record.  A VA examination was conducted in June 2004 to address the issues presented by this appeal, but the findings and conclusions reached by that VA examiner in no way support entitlement of the Veteran to service connection for rheumatoid arthritis as either a clinical entity or an undiagnosed illness.  

As a preponderance of the evidence is against entitlement to service connection for rheumatoid arthritis, to include as due to an undiagnosed illness, denial of the benefit sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TTR extension 

By RO action in May 2004, a TTR was assigned under 38 C.F.R. § 4.30 for degenerative joint disease of the medial compartment of the right knee from December 17, 2003, to January 31, 2004.  In August 2004, the RO assigned a TTR for right knee disability from April 26, 2004, to May 31, 2004, following a total right knee arthroplasty, and a 100 percent schedular evaluation through May 31, 2005, based on the total knee replacement.  By this appeal, the Veteran seeks an extension of the TTR assigned through January 31, 2004, citing the need for further convalescence from December 2003 surgery involving her right knee beyond that date.  

The Veteran specifically requests a TTR extension for February, March, and April 2004, based on the severity of the postoperative residuals of right knee surgery undertaken in December 2003.  She alleges that she did not return to work until mid-February 2004, and was able to function on the job only because of by various accommodations made by her employer on her behalf.  Daily physical therapy continued until her total right knee arthroplasty in late April 2004.  

The record indicates that in December 2003, the Veteran underwent right knee arthroscopy for repair of her right medial meniscus and in proposing that surgery and planning for its occurrence and after treatment, the Veteran's knee surgeon reported in November 2003 that the Veteran's projected return to work after the December 2003 right knee procedure was expected to be January 19, 2004.  Such procedure was not successful in relieving the Veteran's symptoms, including constant pain with and without activity.  A right total knee arthroplasty followed in late April 2004.  

Timekeeping records maintained by the Veteran's employer indicate that she did not return to full-time employment until February 9, 2004, due to recuperation from the December 2003 knee surgery.  Following her return, she attended daily one-hour sessions of physical therapy during her lunch period.  

Physical therapy records are on file, indicating as of January 16, 2004, that the Veteran was progressing and tolerating treatment well.  On February 13, 2004, the Veteran's condition was reported to be worsening and that in fact her symptoms were worse than prior to her recent surgery.  A twisting injury of the right knee three weeks prior thereto was noted.  Swelling was present, as was tenderness over the medial joint line.  Range of motion was from 0 to 112 degrees.  On March 3, 2004, her right knee was stable and the Lachmann's and pivot shift tests were negative.  There was positive tenderness to palpation over the medial joint line.  The assessment was of end stage osteoarthritis.  Five days later, the Veteran remained in pain without relief, even at night, and it was recommended that physical therapy be discontinued in anticipation of the total right knee replacement.  

On a VA examination on April 16, 2004, the Veteran reported working full-time although she noted that much leave had been taken recently for her right knee problems.  She indicated that her employer was very accommodating, that she was able to keep the right leg elevated during work hours, and that that she was dropped off near the entrance to her work station which limited her need to walk.  Standing and walking for only very short periods were possible.  Examination and testing yielded diagnoses of chronic musculoligametous strain of the knees, recent meniscal repair of the right knee, and moderate to severe medial compartment degenerative joint disease of the knees with mild medial patellar facet narrowing on the left.  Moderate to severe functional impairment with both knees was judged to be present, despite working full-time.  

In all, the record does not indicate at what point the Veteran was actually released by her attending physician to return to work following her December 2003 surgery involving the right knee.  That notwithstanding, there is persuasive evidence of the Veteran's actual return to work on February 9, 2004, albeit with certain accommodations and despite unrelenting pain, tenderness, gait impairment, and limitation of knee motion.  While it appears that the December 2003 surgery was not curative and there was little if any abatement of the Veteran's right knee pain or her other disabling manifestations involving the right knee, her return to work on February 9, 2004, necessitates not more than a one-month extension of her TTR through February 29, 2004.  The need for post-surgical convalescence beyond that point due to severe postoperative residuals requiring a nonweight-bearing status or house confinement, or immobilization by cast is not indicated and, as such, no TTR extension beyond February 29, 2004, is warranted by a preponderance of the evidence presented.  38 C.F.R. § 4.30.  


ORDER

Service connection for rheumatoid arthritis, to include as due to an undiagnosed illness, is denied.  

A TTR extension through February 29, 2004, but not beyond that date, based on the need for additional postsurgical convalescence from a right knee procedure in December 2003 for treatment of service-connected degenerative joint disease of the medial compartment of the right knee, is granted.  


REMAND

By its prior remand, the Board specifically directed the AMC to consider 38 C.F.R. § 3.156(c)(3) in its readjudication of the Veteran's entitlement to earlier effective dates for grants of service connection for right and left knee disorders.  That provision governs questions as to the discovery of additional service department records following entry by VA of a prior adjudication and in this instance it appears that service personnel records were obtained and made a part of the Veteran's VA claims folder at a point subsequent to prior denials of service connection for right and left knee disorders in 1992 and 1999.  This was not accomplished on remand, and the Board is thus compelled to remand for corrective action.  Stegall, supra.  

The Board notes as well that, in connection with the Veteran's claims for increased ratings for right knee disablement, it requested on remand that a VA examiner express an opinion as to the impact of her right knee disability on her vocational pursuits.  No such request was acknowledged by the VA examiner, who in fact denied that any opinion had been requested.  The examination report nevertheless includes that VA examiner's opinion that the Veteran's right knee did not interfere with her job, albeit without any explanation or stated rationale.  Remand for a complete opinion and rationale as to the occupational impairment caused by the Veteran's service-connected right knee disorder is required.  Id.  

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  "[A]lthough there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004) (distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection") aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) ("[W]e similarly cannot recognize an exception [to the rule of finality] based on a purported legal error committed by the Board based on its failure to consider all possible theories that may support a claim.").

The Veteran had service in the Southwest Asia Theatre of Operations and she has set forth complaints of bone and joint pain over the entirety of her body, as well as a variety of neuropsychological symptoms.  The same is true with respect to her complaints of right and left eye disorders, and although VA has previously developed the issues of undiagnosed illness as to the eye claims advanced, no such consideration has been afforded her claims for bilateral shoulder, finger, hip, or neuropsychological complaints or disorders.  In order to permit the AMC to consider those claims on the basis of undiagnosed illness incurred during the Veteran's deployment during the Gulf War, remand to facilitate that consideration is required.  

The record likewise reflects that direct service connection was previously denied for defective vision and for hypertropia and a corneal abrasion of the right eye and that service connection for defective vision, secondary to a service-connected excision of a conjunctival cyst, was also the subject of a prior, final denial.  The Veteran has since attempted to reopen her previously denied claims for service connection for right and left eye disorders, while concurrently alleging in addition that such are the result of undiagnosed illness incurred during the Gulf War.  To date, while the RO and AMC has acknowledged the existence of some, but not all, of the prior denials, questions as to the finality of the prior denials and whether new and material evidence has been received by VA since entry of the most recent denials to reopen the claims have not been adequately addressed to date.  Rather, the RO has principally focused on the Veteran's recent allegations relating to undiagnosed illness and has proceeded without satisfactorily addressing the questions raised by this appeal as to finality of prior claims and the reopening of those claims.  Remand to permit the AMC or RO address these questions is necessitated.  

As indicated in the Introduction above, the issue of entitlement to service connection for PTSD is herein expanded to include all acquired psychiatric disorders, other than the already service-connected adjustment disorder with depression.  The record in part identifies diagnoses or assessments of a dysthymic disorder, PTSD, global hystericus, and a question of bipolar disorder.  This claim expansion necessarily requires additional development, to include further VCAA notice as to the expanded issue, as well as other development.  

Notice is taken by the Board that 38 C.F.R. § 3.304(f) was amended, effective from July 13, 2010, by liberalizing in certain circumstances the evidentiary standard for establishing the required inservice stressor leading to PTSD onset.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (2010) (correcting the effective date of the change to July 13, 2010).  Under that change, 38 C.F.R. § 3.304(f) was amended to redesignate paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Notably, the Veteran advances several stressors for the onset of her PTSD, including a rocket attack within a one-mile proximity of her base camp during the Gulf War, as well as several instances of sexual harassment and sexual assault.  Receiving enemy fire may constitute participation in combat.  See Sizemore  v. Principi, 18 Vet. App. 264 (2004).  A determination that a service person engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  VA treatment notes contain a diagnosis of PTSD in July 2003, and although VA examination in January 2004 failed to yield a PTSD diagnosis, the exclusion of that diagnosis was at least in part the result of the VA's examiner conclusion that the Veteran or others around her were no in imminent danger of threat to physical integrity or death and that she was otherwise not involved in combat.  Moreover, the VA examiner concluded that his review of the claims folder did not establish a stressor based on sexual harassment or assault leading to PTSD, but that review did not entail the Veteran's service personnel records which were received by VA on the same date of the VA PTSD examination and not otherwise specifically referenced in the report of that evaluation.  Cf. 38 C.F.R. §3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999) (as to personal-assault cases VA has provided for special evidentiary development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.); M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).  Remand for entry of a formal determination as to combat involvement and to facilitate a more complete evaluation is deemed necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , including notice to the Veteran of what information and evidence are still needed to substantiate her claims involved in this appeal, including but not limited to those based on new and material evidence following entry of prior final decisions as to claims for service connection for eye disorders; undiagnosed illness as to various bone, joint, and neuropsychological complaints; and the expanded claim for service connection for any acquired psychiatric disorder, including PTSD based on combat, sexual assault, or sexual harassment stressors.  Specific notice as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010), with respect to a PTSD stressor involving fear of hostile military or terrorist activity, combat, and also as to a personal or sexual assault, is necessary.  

2.  Obtain all pertinent VA treatment records, not already on file, compiled at all pertinent VA facilities, for inclusion in the Veteran's VA claims folder. 

3.  Formally determine whether the Veteran was engaged in combat against the enemy during her period of active duty, following any development needed to confirm or deny her combat involvement.  

4.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination to ascertain whether any acquired psychiatric disorder, including PTSD, is present and its relationship to the Veteran's period of military service.  In addition, it must be determined whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed. 

The VA examiner should undertake a review of the Veteran's history and current complaints, and undertake a comprehensive mental status evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed. 

The examiner should then offer an opinion with complete rationale addressing the following questions: 

(a)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to address the question of whether it is at least as likely as not that any of the claimed stressors leading to PTSD, if PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity involving a reported rocket attack at a place she was located in Southwest Asia from February to April 1991 or other reported incident occurring during active duty, including claimed sexual harassment and sexual assault, with consideration of any noted behavioral changes following any such incident?  

(b)  Is it at least as likely as not that any other diagnosed acquired psychiatric disorder had its onset during the Veteran's period of military service, or is otherwise attributable thereto?  Also, if a psychosis is now shown, is it at least as likely as not that it originated during the one-year period immediately following the Veteran's service discharge in September 1991? 

(c)  Is it at least as likely as not that any neuropsychological complaints of the Veteran, which cannot be attributed to a known clinical disorder inclusive of her service-connected adjustment disorder with depression, are attributable to an undiagnosed illness originating as a result of her Gulf War service?  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

5.  Afford the Veteran a VA joints examination in order to assess the nature and severity of her right knee disorder.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  Such examination should include detailed range of motion studies of the right knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  The examiner is also directed to express an opinion as to the impact of the Veteran's service-connected right knee disability on her ability to engage in vocational pursuits.  

6.  Lastly, adjudicate the remaining issues on appeal, including those claims to reopen for service connection for right and left eye disorders, to include the question of whether new and material evidence has been received by VA; claims for service connection for bilateral shoulder, finger, and hip disorders and for neuropsychological complaints attributable to undiagnosed illness; earlier effective dates for service connection for right and left knee disorders including specific consideration of 38 C.F.R. § 3.156(c)(3); entitlement to service connection for any psychiatric disorder, including PTSD, on the basis of 3.304(f); and entitlement to increased evaluations for right knee disablement, including more than 20 percent from March 1, 2004, to April 25, 2004, and more than 30 percent on and after June 1, 2005.  See 75 Fed. Reg. 39843 (July 13, 2010).  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


